Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 150.  
The drawings are objected to as failing to comply with C.F.R 1.84(b)(1) because photographs are not ordinarily permitted in utility patent applications.  The Office will accept photographs in utility patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(m) because the use of shading in views is encouraged if it aids in understanding of the invention and if it does not reduce legibility.  Shading is used to indicate the surface of spherical, cylindrical, and conical elements of an object.  Flat parts may also be lightly shaded.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  See paragraph (h)(3) of this section.  Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.  Light should come from the upper left corner at an angle of 45 degrees.  Surface delineations should preferably be shown by proper shading.  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “partly” of the title should be corrected to “party”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “narrow” in claim 2 is a relative term which renders the claim indefinite. The term “at least one compartment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1-4 are led to be indefinite because attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash (US 20040112228).
Claim 1:  Nash discloses a method for serving buffet, the method comprising the steps of: providing a tray 200 (disposable party plate) comprising: a foldable exterior portion 204 (left portion), an interior tray portion 210 (mid portion), and a foldable exterior portion 204 (right portion), wherein the foldable exterior portion 204 (left portion) is a mirror image of the foldable exterior portion 204 (right portion), wherein two living hinges 252 & 258 (fold lines) divide the tray 200 (disposable party plate) into the foldable exterior portion 204 (right portion), the interior tray portion 210 (mid portion), and the foldable exterior portion 204 (left portion), wherein the two living hinges 252 & 258 (fold lines) extend edge to edge and parallel to each other, and a plurality of cavities 214, 216, 220, 222 and chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) for holding a plurality of food items (see fig. 2, 3, and 5).
Claim 2:  Nash discloses wherein at least one chamber 230 (compartment) of the plurality of cavities 214, 216, 220, 222 and chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) is narrow and elongated (see fig. 2).
Claim 3:  Nash discloses wherein the plurality of cavities 214, 216, 220, 222 and chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) comprises twelve compartments (see fig. 2).
Claim 4:  Nash discloses wherein sizes and shapes of chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) of the plurality of cavities 214, 216, 220, 222 and chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) in the interior tray portion 210 (mid portion) are different from sizes and shapes of cavities 214, 216, 220, 222 (compartments) of the plurality of cavities 214, 216 and chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) in the foldable exterior portion 204 (left portion) (see fig. 2).
Claim 6:  Nash discloses a tray 200 (disposable party plate) comprising: a foldable exterior portion 204 (left portion), an interior tray portion 210 (mid portion), and a foldable exterior portion 204 (right portion), wherein the foldable exterior portion 204 (left portion) is a mirror image of the foldable exterior portion 204 (right portion), wherein two living hinges 252 & 258 (fold lines) divide the tray 200 (disposable party plate) into the foldable exterior portion 204 (right portion), the interior tray portion 210 (mid portion), and the foldable exterior portion 204 (left portion), wherein the two living hinges 252 & 258 (fold lines) extend edge to edge and parallel to each other, and a plurality of cavities 214, 216, 220, 222 and chambers 230, 232, 234, 236, 238, 240, 242, 244, 246 (compartments) for holding a plurality of food items (see fig. 2, 3, and 5).

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panizzi (US 20100230420).
Claim 1:  Panizzi discloses a method for serving buffet, the method comprising the steps of: providing a first container 12 (disposable party plate) comprising: a section 26b (left portion), a section 26a (mid portion), and a section 26c (right portion), wherein the section 26b (left portion) is a mirror image of the section 26c (right portion), wherein two hinges 28 (fold lines) divide the first container 12 (disposable party plate) into the section 26c (right portion), the section 26a (mid portion), and the section 26b (left portion), wherein the two hinges 28 (fold lines) extend edge to edge and parallel to each other, and a plurality of compartments 22 & 24 for holding a plurality of food items (see fig. 1 & P. 0044).
Claim 2:  Panizzi discloses wherein at least one compartment 24 of the plurality of compartments 22 & 24 is narrow and elongated (see fig. 1 where compartment 24 is depicted longer than it is wide).
Claim 6:  Panizzi discloses a first container 12 (disposable party plate) comprising: a section 26b (left portion), a section 26a (mid portion), and a section 26c (right portion), wherein the section 26b (left portion) is a mirror image of the section 26c (right portion), wherein two hinges 28 (fold lines) divide the first container 12 (disposable party plate) into the section 26c (right portion), the section 26a (mid portion), and the section 26b (left portion), wherein the two hinges 28 (fold lines) extend edge to edge and parallel to each other, and a plurality of compartments 22 & 24 for holding a plurality of food items (see fig. 1 & P. 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panizzi (US 20100230420) as applied to claim 1 above, and further in view of Connolly (US 10520294).
Claim 5:  Panizzi discloses wherein the method further comprises the steps of: manipulating (folding) the section 26b (left portion) over the section 26a (mid portion); and folding the section 26c (right portion) over the section 26a (mid portion) (see P. 0036-0037, 0044, 0057 and fig. 1).
Panizzi does not explicitly disclose folding of the right portion over the left portion such that a top surface of the right portion juxtaposes with a bottom surface of the left portion upon folding the left portion.
Connolly discloses a tri-fold container 100 having a left panel 104, a center panel 106, and a right panel 108, wherein two hinges 112 divide the tri-fold container 100 into the right panel 108, center panel 106, and left panel 104, wherein the two hinges 112 extend edge to edge and parallel to each other and a method of folding the left panel 104 over the center panel 106 and upon folding the left panel 104, folding the right panel 108 over the left panel 104 such that a top surface of the right panel 108 juxtaposes with a bottom surface of the left panel 104 (see fig. 2-3 and C. 9. L. 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method to include the steps of folding the section 26b (left portion) over the section 26a (mid portion); and upon folding the section 26b (left portion), folding of the section 26c (right portion) over the section 26b (left portion) such that a top surface of the section 26c (right portion) juxtaposes with a bottom surface of the section 26b (left portion), in light of Connolly, in order to provide the most compact collapsed configuration for storage as the height will be a minimum with both the section 26b (left portion) and section 26c (right portion) lying flat and with a compact width due to the overlap of the section 26b (left portion) and section 26c (right portion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190193910 is considered pertinent to disposable party plates with folding left and right portions and US 20150096907 is considered pertinent to a tri-folding tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736